Case 19-00068-elf   Doc 3-3    Filed 04/18/19 Entered 04/18/19 15:46:24   Desc
                              Exhibit Page 1 of 38




                                                       II
                              EXHIBIT "1
   Case 19-00068-elf         Doc 3-3               Filed 04/18/19 Entered 04/18/19 15:46:24 Desc
                                                  Exhibit Page   2 of 38
                                                               Entered 03/29/19 15:07:30 Desc Main
 Case 19-00068-elf         Doc 2            Filed 03/29/19
                                             Document      Page 1 of 3                              ,5-    i                /a
                                                                                                                     t/ -    /
                                                                                                                     /
                                                                                                               r/'
B260a
(1/88)




                                                                              Bankruptcy No. 18-13403ELF
 n re
                 Salvatore Carbone
                                Debtor

                 Gaty Seitz, Chapter 7 Trustee
                                Plaintiff                                    Adversary No, 19-68

                  Salvatore Carbone
                                 Defendant
                  Wendy Carbone
                                 Defendant
                  Raymond i Carbone
                                 Defendant
                  Cathy Sikora
                                  Defendant
                  Carbone Brothers, LLP
                                  Defendant
                  Builder Pros Construction;
                                  Defendant
                  Builders Pro Constractors, LLC
                                  Defendant



                                                                             PROCEEDING

  YOU ARE SUMMONED and reouired to submit a motion or answer to the complaint which is attached to this
  summons to the cierk of the bankruDtcy court within 30 days after the date of issuance of this summons,
  except that the United States and its offices and agencies shall submit a motion or answer to the complaint
  within 35 days. Answer is due April 28, 2019.

                  Address of Clerk                                              U.S. Bankruptcy Court
                                                                                Robert N.C, Nix Building
                                                                                900 Market Street, Suite 400
                                                                                Philadelphia PA 19107-4299

  At the same time, you must also serve a copy of the motion or answer upon the plaintiffs attorney.

                   Nar   Adar   s of Plaintiff c; Attorr                        Robert J. Birch, Esq.
                                                                                325 Sentry Parkway
                                                                                Blue Bell, PA. 19422



   If you make a motion, your lime          answer is governed by Bankruptcy Rule 7012

         YOU FAIL TO RESPC
                                                                   \l' OUR
                                                                    FAILURE                                      :E YOUR
                                 I               Cl            NKRUPTCYC
                                                             “f.
                                                          hi::                                                  DEFAULT
                                     r'i.   17   3R   HE RELIEF DEMANDED IM                               n.

                                                                         FOR THE COURT
 Case 19-00068-elf Doc 3-3 Filed 04/18/19 Entered 04/18/19 15:46:24 Desc
                            Exhibit
 Case 19~00068-elf Doc 2 Filed        Page
                               03/29/19    3 of 3803/29/19 15:07:30 Desc Main
                                         Entered
                          Document      Page 2 of 3


                                           TIMOTHY B, MCGRATH
                                           CLERK


March 29, 2019
                                           By; s/ Paul A. Puskar
                                           Deputy Clerk
Case 19-00068-elf             Doc 3-3         Filed 04/18/19 Entered 04/18/19 15:46:24 Desc
Case 18-13403~elf            Doc 54         Exhibit    PageEntered
                                           Filed 03/29/19   4 of 38 03/29/19 11:58:29 Desc Main
                                           Document




                                                           F PENNSYI.VANIA

IN RE;
SAL.VATORE CARBONE
                                                       :aSE no. 18-13403-elf



GARY SEITZ, ESQU
CHAPTER 7 TRUSTEE


             V.
                                   5   K




                                              N LLC;
  j                                            LLC;




        Plainill       Gary Seitz, bsqirire, iilie Chaptei- 7 IVustee, by and through his und^ •signed

special counsel, files tlie w f X-lin Complaint against the defendants named herein, and avers as

lb! lows:

                                                          /-\l     tly]



        1.         The Bankniptcy Court has jirrisdiction over this Adversary Proceeding pursuant to

28 IJ.S.C. § 1334.

        0          i   his Adversary Proceeding is a "‘core" proceeding pursuant to 28 U.S.C. § 15" (b).

                   Venue is
Case 19-00068-elf Doc 3-3 Filed 04/18/19 Entered 04/18/19 15:46:24 Desc
                          Exhibit
Case 18-13403-elf Doc 54 Filed       PageEntered
                               03/29/19   5 of 38 03/29/19 11:58:29 Desc Main
                         Document




                On Ma)' 22, 2018 (the ‘'Petition Date”), Salvatore Carbone (the “Debtor” or “Sal

Carbone”) filed a voluntary petition under chapter 7 of the United States Code, 11 U.S.C. § 101

ei seq, (the “Bankruptcy Code”).

       s       On May 22, 2018, Gary Seitz was appointed Chapter 7 Trustee [Docket No. 4].



       6       Sal Carbone was a partner in an entity known as Carbone Brothers. L.P.

(“Carbone Brothers”)

               Dpon information and belief, Carbone Brothers was a Pennsylvania Limited

Partnership, with an address at 368 Old Morris Road, fiarleysviile, PennsylYania, 19438.

       8.      Sal Carbone lives at 368 Old Morris Road, Harleysville, Pennsylvania, 19438.

       9.      Carbone Brothers was in the business o:f providing construction and general’

Gontractme services.

        iO.     I'he other partners in Carbone Brothers were Raymond Carbone (“Ray”) and

 axino Carbone (“Brimo”). There was no partnership agreement.

        11.    Upon information and belief, Sal Carbone was the managing partner of Carbone

Brothers at all times relevant to this Complaint.




               John Aiitonucci (“Aiitonucci”) was solicited by the Carbones to participate in a

real-estate-investmenls deal with the Carbones and Stolfi (since this is the first time iiientionina

him, you should stale his hill name and then define him as Stolfi), related to certain real property

located at 628 Cressman Road, Harleysville, PA 19438 (the “Harleysville Property”).
 Case 19-00068-elf          Doc 3-3      Filed 04/18/19 Entered 04/18/19 15:46:24 Desc
 Case 18~13403-eif         Doc 54      Exhibit    Page Entered
                                       Filed 03/29/19  6 of 38 03/29/19 11:58:29 Desc Main
                                       Document         Page 3 of 13


         13      Antonucci provided the sole source of funding, $246,500, for the deal in return for

an agreement to repay Antonucci the $246,500, plus interest at a rate of prime plus Alo, and one-

 fifth o:f any profits em-iied from the sale of the Harleysviile Property.

         14.      lire tnoney was put into a Harleysviile Savings Bank account titled in the names

of Salvatore Carbone and Raymond Carbone.

         15.      The Harleysviile Property was sold for $295,395.04.

          6.     4t or about the time of the settlement of the sale of the Harleysviile Property,

Raymond and Salvatore propositioned Antonucci to enter into a similar deal related to tliree real-

property deals in Delaware (collectively, the '‘‘Deia.ware Properties”): one related to a property

known as “Oak Orchard” (the “Oak Orchard Property”); and two related to two vacant lots in

Lewes Delaware (the “Lewes Properties”).

         17,     Antonucci agreed to roll the $246,500 Loan over so that the Carbones and StoUl

could utilize the Loan in relation to the Delaware Prooerties.

         18,     The parties agreed to enter iiito a partnership with the Carbon.e.s and Stolfi related

to the Delavvaie Properties, whereby each person would invest their pro:fits from the sale of the

Harleysviile Property, and each person would be an equal partner, and would share equally in the

profits and/or losses related to the Delaware Properties, except that, in any event, the Carbones

and Stol fi would repay the $246,500,00 Loan to Antonucci, plus interest at a rate of prime plus

095 (the “Delaware Partnership Agreeinenfo).

         9,     Ultimately the Carbones and Stoff        onstriicted and sold the Oak Orchard and

L.tvves I iv/pcities, out iaileci andior retiised to repa,y .Ans,onucci anything despite evidence of

substantia] profits :fi*on) the sales of these prop ernes.
   Case 19-00068-elf              Doc 3-3      Filed 04/18/19      Entered 04/18/19 15:46:24              Desc
   Case 18-13403^elf Doc 54 Filed
                             Exhibit   Page Entered
                                  03/29/19  7 of 38 03/29/19 11:58-29
                                                                                                  Desc Main
                            Document Page 4 of 13

                20.     liiither, even though they represented that there was no money left to repay

   Cntoimcci, the Carbones and Stolfi purchased boats, pools, trucks, and other luxuty
                                                                                                 Items at or
  about the same time.

                0
                        On July 21, 2009, Arhoiiucci commeiiGed ar. action against Carbone Brothers, the

  Carbones and Stolfi in Montgomery County at docket 2009-22589 for, inter alia, breach of

  contract.

                90     On or about February 23. 2017, the Hon. Maunno Rossaiiese entered an

  arbitration award in tlie amount o:f $456,860.52 against Carbone Brothers, Sal Carbone, R;

 Bruno and Stolfi. The award was confirmed by Order of the Court ol'C
                                                                     dmmon Pleas on October



                       M'heu Antojiucci attempted to collect on his judgjnent and contempt motions
                                                                                                           were
 pending in the Court, the Carbones and Stolfi each filed Chapter 7 Petitions in this Court.

                                                          ILB:RQTHERS
            24.        Carbone rothers operated from the house of,Sal Carbone. 1

            25.        Sal Carbone handled the books and records for Carbone Brothe rs, including

 managing all the paperwork: for the busin ess.do

            26,       Upon infbrmatioji and belie:f, no formalities were ever observed for this

partnership, and no records were kept of any meetings between the partners.

            27.       The last tax return produced by Carbone Brothers in 2010 showed equipment

wortn $m6.8Dj, No accounting has been made for that equipment.

            28,       Sal Carbone claimed on liis Chapter 7 schedules that Ca
                                                                                 rbone Brothers ceased to
exist 1.0   1
                ()t)9. .However, Ray's schedul C' s state that Carbone Brothers ceased to exist in 2014
                                                                                                           JlCl


         icr           j/x
X i iiuisc                         1 •"?
                                   i .-1,
Case 19-00068-elf            Doc 3-3    Filed 04/18/19 Entered 04/18/19 15:46:24 Desc
 Case 18-13403-eif Doc 54              Exhibit   Page 8Entered
                                       Filed 03/29/19   of 38 03/29/19 11;58;29 Desc Main
                                       Document


 Bruno claimed tliat Carbone Brothers ceased in 201       See excerpts of these Chapter 7 schedules

 attached as Exhibit   i;4I>55




          29.    Despite claiming that Carbone Brothers was out of business in 2009, Ray filed

pleadings in the Court of Common Pleas of Montgomery County on behalf of Carbone Brothers

in a matter known as York v. Rudak.evich. CCP Montco. 2015-31922 (“York Complaiiir’). On

Dec-embei 20, 2016, Ray averred that the contracting in the York matter was performed by

Carbone Brothers, and never claimed that Carbone Brothers was out of existence.

         30.    During the 341         ing of Creditors, Sal Carbone testified that Ray was using the

truck and plow that was associated with the Carbone Brothers' plowing business. Sal Carbone

permitted the transfer ol: the vehicle and plowing business to Ray for little or no value, which has

not been recovered for the benefit of the creditors.

                Sal (..arbone did not receive any value in exchange :for the transfer,

         32.    Carbone Brothers paid Wendy’s personal expenses sirch as travel, entertainment.

and utilities. See Exhibit “C'

        33.     AsofApril23, 2016, the :> ennsylvania Attorney GeiieraPs website listed an

active contractors license for Carbone Brothers.

                However, upon information and belief, Sal Carbone is continuing the operations

of Carbone Brothers througii enuties known as “BUJlJ)ER PROS CONSTRUCTION LLC”

“BUILDER PROS CONTRACTORS LLC” aoc r "BITLDER PROS MANAGEMb2.1 Y 1

(“Builder Pros Entities’"). These entities have the sar   rer stcred address as Carbone Brother
        -? i
        ^A      The for .Ding operaiions u inese msinesses commence d before Sal Carbone's

bankruptcy filing and when         dontgomerv Co mty aciion was pending.
                                  =V
 Case 19-00068-elf         Doc 3-3      Filed 04/18/19          Entered 04/18/19 15:46:24            Desc
  Case 18~13403~elf         Doc 54 Exhibit    Page 9Entered
                                   i-iled 03/29/19   of 38 03/29/19 11:58-29
                                                                                                Desc Main
                                   Document       Page 6 of 13


          JO.     At the 341 Meeting of Creditors, Sal Carbon c te.stified that liis wife, Wendy

  Carbone ('"Wendy”) was ofaerating the Builder Pros Entities, li
                                                                Jpon information and belief
  Wendy has no knowledge of the construction business and is merely a “'figurehead” to make it

  appear that Sal Cai'bone is not involved in the business operations.

         37.            mtormation and belief Wendy is receiving business income from the

 Builder Pros Entities that is intended :for Sal Carbone.



         38.      Notwithstanding the feet tliat Sal Carbone listed on his Chapter 7 schedules and

 testified that Caitone Brothers ceased to exist in 2009, in 2014 Ray filed a ConsRuction Permit

 Application on. belralf of Carbone Brotirers to construct a single family residence at 260 Elmhurst

 Avenue, Sellersvllle, Pemisylvania (“Sellersville Property”). See Exhibit “D”.

         3,9.    Upon information and belief. Carbone Brotliers. Ray and/or Sal Carbone fronted

 the $45,000 for the piirchas e o,i: the tiuilding lot and had the deed
                                                                        put in tfie name of Cathy Bird
 Sikora (“Sikora”).

        40.            information and betie.fi Silrora is in a relationship witJi Ray.

        41.     At all times, Sellersville Borough referred to the Sellersville Property as the

“Carbone .Brothers P,ro          Att:aclied hereto as Exhibit “        is a deed description prepared bv
Sellersville Borough for the lot consolidation oft ne Sellersville Property

        42.     Carbone Bnrihers" engineers. Borusi      -V;
                                                               cz, submitted plans to Sellersville
Boroug'h for the construe' on of'the Sellersville Properiv,
                                                            1 he plans vrere prepared ibr the
“Carbone Brothers Property". See

       43,      JAirtheit it is apparent that Carbone Brother s was still operating in 2014 at its

registered address of 368 Old. Morris Road
  Case 19-00068-elf           Doc 3-3     Filed 04/18/19          Entered 04/18/19 15:46:24              Desc
   Case 18-13403~el            Doc 54 Exhibit    Page 10
                                       Filed 03/29/19    of 38 03/29/19 11:58-29
                                                       Entered                                       Desc Main
                                      Document       Page 7 of 13


           44.      Mail to the SellersviJle Property is being sent to 45 W. Mt. Kirk Ave:niie.

  Norristown (-Mt. Kirk Property-). Upon inlbrmation and bclie:f, Carbone Brothers built the Ml.

  Kiik Piopeity, siiTiilar to the Sellersville Property, and
                                                                 transferred this property to Sikora :for little
  or no value. See Exhibit “G”

          4.5.      -N'either (Carbone Brother,s nor Sal Carbone .recei
                                                                     3ives any value in exchange for
 these transfers.

                                                 JIT




          46.       Sal CarboneU Chapter 7 schedules sliow that Sal Carbone i■IS a partner or

 shareholder in Carbone Realty, fnc. (“Carbone Realty-).

          47.      Carbone Realty’
                                y s currently registered address is 128 Barbara Drive, Yardley, P,4

 1.9067, which was a house owned at least
                                               at o.ne time by Sal Carbone's sister, Sophia Freeman.
         48.      ■Sal Carbone is listed as the President of Carbone Realty.

         49,      Carbone Realty purportedly owns |:?rope.rty in Montrose County that
                                                                                                 may have
valuable gas right.s attached.

         50.      Despite repeated requests trom Plaint    fi:
                                                                 :o produce an appraisal for the Montrose
Property and tax returns for Carbone Reealty.
                                         ' nothing was produced.

         51.      Duj-iiig the course oft his proceeding, the Plaintiff
                                                                        may learn throi!g.h discovery or
otherwise of additional traiisfers made by any of the defendants. The PIainti:ffs intention is to

avoid and recover all such transfers, I'he Plaintini        ■yes:
                                                       !
                                                                    the r:!.g!it to amend this Coraplai.nt tlO
include later idei.it.ifled traiwfers.
  Case 19-00068-elf         Doc 3-3           Filed 04/18/19     Entered 04/18/19 15:46:24            Desc
  Case 18-13403-elf         Doc 54          Exhibit
                                            Filed      Page 11
                                                  03/29/19      of 38 03/29/19 11:58:29
                                                             Entered                               Desc Main
                                            Document      F^age 8 of 13




                                                                JLENT TRANSFERS PURSUANT TO


         52.      The Plaintiff incorporates the above J3aragraphs of this Complaint as though set

 forth fully herein.

         53.      I he tiansfers ol the (. arbone Brothers' plowing business, equipment, the

 Seiiersville Property and the Mt. Kirk Property constitute 'transfers” within the meaning of

 Bankruptcy Code section 1.01(54).

         .54.    Each Trtmsfer is a trans'fer of an interest of the Debtor in property.

         55.     'iiie last Transfer was made on or within two (2) years befltre the Petition. Date.

         56.      The Traiisfe.rs were made on or within two (2) years before 'the Petition Date

        0/.       Each 1 ransfer vwis made with the actual intent to hinder, delay, or defraud one or

more entities to which tlie Debtor was or became , on or a'ftei- the date 'that such T'rans.fer
                                                                                                was
made, indebted.

                 Pursuant to Section 548(a)(1)(A) of the Bankruptcy Code, the Plaintiff is entitled

to avoid the 'fransfers.

        59.       ffrsuantto Section 550(a) of the Bankruptcy Code, the Plaintifr' is entitled to

lecover the Iraiisters avo'ided to.r the beneiil of tfiec oaiikruptcy Estate.

        WI1ERE;F()R.B. the Plaint    ; X'
                                            Gary Seitz, Esauire, respectfully requests that this

Honorable Court:
 Case 19-00068-elf           Doc 3-3     Filed 04/18/19 Entered 04/18/19 15:46:24 Desc
 Case 18"13403-elf        Doc 54       Exhibit    Page 12
                                       Filed 03/29/19     of 38 03/29/19 11:58:29 Desc Main
                                                       Entered
                                       Document      Page 9 of 13


    A. Enter judgment in favor ol. the Plaintiil and against ail Defendants in an amount not less

    than the aggregate amount of tlie I'ransfers, plus costs, interest, and attorney’s fees as

    ailowed by law;

    B. Awarding an attachment igainst the assets .fraudulently transferred and/or the property of

    the transferees

    C. Grant such other and :further i'elie.t as this Court may deem just and proper


                                            ;CO¥E.RY OF F1G41I.DIJ,LENT TRANSFERS
                                              ..VAN          H'l



        60.      I lie Plainti if incorporates the above paragraphs of this Complaint as though set

forth flillv herein.

        61.      At the ti.me that Carbone Brothers and Sal Carbone’s interests in the pJowing

business, equipment, the Sellersviile Property and Mt, Kirk Property transferred, the Court liad

established the trial date in the Montgoinery County Action.

        62.     The Plaintifi in the Montgomery County Action stated counts against Sal

Carbone, .Ray, Bruno, Stolfi and (..'arbone .Brothers,

        63.     Knowing that their assets were at-risk, the defendants placed the plowing

business, equipment, the Sefiersvillc Property and Mt. Kirk Property out of reach of Aiitonucci

and other creditors vA-o-wl; tlie Trausters,

       67,      Hie fransicrs a-    a trail sf   Of interessi by the Debtor in property.

       68.      Sal Carbone rece       ti enlier nominaj or no value in return for the Trans:fers.

       68,      This Conir     nt IS tiled rvitliiii four (4) yeai's after the Transfers were ma.de.
 Case 19-00068-elf          Doc 3-3       Filed 04/18/19       Entered 04/18/19 15:46:24        Desc
 Case 18”13403-elf Doc 54 Exhibit   Page 13
                          Filed 03/29/19    of 38 03/29/19 11:58:29 Desc Main
                                          Entered
                          Document Page 10 of 13


         69.      The Transfers were made with the ac-tual intent to hinder, delay, or defimid one or

 more of the creditors within the meaning of §5104(a)(l) of the Pennsylvania Uniform Frandulent

 Transfer Act ('‘UFTA'’),

         70.      UFTA, 12 Pa. C.S.A §5104(b), lias identified eleven badges of :fraud in

 determining actual intent. .Defendants violated §§5]04(b)(l).(4).(5),(7).(10).

         71.      As a direct and proxj.mate result of the Del'endaats’ conduct, present anchor future

 creditors suffered damages.

        72.       Such creditors could obtain a j udgment for the value of the 'Transfers against the

Defendants as set for1:h in Section 5U)8(b) of the 'FTA.

        73.      Pursuant to Section 544 of the Bankruptcy Code, the Plaintiff is entitled to avoid

the Transfers.

        74.       1 he .De.fendanttj were the i.niti.al transferees of each ITansfer.

        75.      Pursuant to Section 55()(a) of the Bankruptcy Code, the Plaintiff is entitled to

recover the 'Frans fers avoided for the benelit of the Bankruptcy .Estate,

        W.HEREFORE tiie Plaintiif, Gary Seitz, E.'.scniire, respectfully requests that this

Honorable Court:

                 A.      Enter judgment in favor of the Plaintiff and against all Defendants iji an

amount not less than the aggregate amount of die rransfers, pi
                                                             )iijs costs, interest, and attorney's
fees as allowed by lav

                 B,      Av -rrding an ailaxhment against iff"
                                                            te assets fraudulently transferred and/or
the property of hie iransterees

                 C.      Grant sudi other and ilirtli ei' relief as this Court may deem just and proper
Case 19-00068-elf          Doc 3-3      Filed 04/18/19 Entered 04/18/19 15:46:24 Desc
 Case 18-13403~elf Doc 54             Exhibit   Page 14
                                      Filed 03/29/19    of 38 03/29/19 11;58;29 Desc Main
                                                      Entered
                                     Document           F^age 11 of 13




                                                       J'l'



                                                 I IE- it



         76.     The Plaintiff: incorporates the above paragraphs o:Fthis Complaint as though set

:fo.rth fully herein

        77.      Sal Carbone is continuing the operations of Carbone Brothers under the guise of

the Builder Pros Entities, t hese entities have the same registered address as Carbone Brothers.

                 The Builder Pros E:iitities are all the alter egos of each otheic attd as such each is

liable I'or the debts incurred by each,.

        79.      The Builder Ifros .Entities are controlled by Sal Carbone.

                 The Builder .Pros Entities are substantially identical and each shouid be

Gonsideied tne alter ego o.t the others and/or such e.ntities should be conside:red to be one

enteipnse.

        81,      Upon iiiKtrmaiion and belief, the Builder Pros Entities are each the alter ego of

the other because, among otlier things:

                 a. I he Builder Pros Entities share the same management;
                        Builc    Pros Entities share a similar and/or supplementary business
                 purpose
                 c. The .Builder P.ros Entities share the same office and./or otlier equipment:
                 d. The Builder Pros act as a similar operation, sharing an office space, employees.
                 and customer accounts
                                 Pros .Entities sliare the same ownership.

       82.       At all times relevant an: matemial liereto, Sal Carbone was tlie dominant and

controlling shareholder oJ ihe Builder Pros Entiiies.
Case 19-00068-elf Doc 3-3 Filed 04/18/19 Entered 04/18/19 15:46:24 Desc
Case 18~;l3403-elf Doc 54 Exhibit    Page 15
                           Filed 03/29/19    of 38 03/29/19 11:58:29 Desc Main
                                           Entered
                          Document      Page 12 of 13


        83.     Upon information and beilicf, at tire direction and control of their dominant and

 controlling shareholder, Sa! Carbone, the Builder Pros Entities failed to adhere to coiporate

.foimalities including the regularly scheduling of shareholder and corporate olTicer meetings.

       84,      At all times relevant and material hereto, upon infomiation and belief, the Builder

Pros .Entities failed to maintain corporate records.

                At ail times relevant a.ad material hereto, th.e Builder Pros .Entities were and are

severely undercapitalized.

       86,      At all rimes and relevant and material hereto, upon information and belief, the

defendant. Sal Carbone, as the dominant and controlling shareholder of the Builder Pros Entities

directed and caused the intermiiigii.ng of the corporate funds and affairs with the personal funds

and affairs of Sai Carbone to the extent that the Builder Pros Entities are a sham and mere fecade

for the operations and personal interests of their do.tTrinant and controlling shareholder, Sal

Carbone.

       87.      Moreover,, i!t is believed that the Builder Pros Entities are merely a continuation of

Carbone Brotliers.

                 1 i.iis C ourt should disregard the corpo.rai.e form of the Builder Pros Entities.

        WHER..EFOR.E. Pi atilt demands tlrat this .Honorable Court pierce tlie corporate veil of'
              r O)
Bujlder Pro S V    diuciton, I...0C, fjuikier Pros OAinlractors LLC and Builder Pros Manauemei;

Id.,C„ disregarding their co.rporate identity to extend liability directly to Defendant, Salvatore

Carbone and enter judgment against Salvatore Carbonne and Wendy Carbone for the value of all

Transfers identified in this C n|)iamt, plus mcidenlai damages, including but not limited to.

attorneys tees together with pre and post jv Igment interest, costs and any other relief that this

Court deems just and equitable.
Case 19-00068-elf        Doc 3-3     Filed 04/18/19 Entered 04/18/19 15:46:24 Desc
Case 18-13403-eif        Doc 54    Exhibit   Page 16
                                   hiied 03/29/19    of 38 03/29/19 11:58:29 Desc Main
                                                   Entered
                                               Page 13 of 13


                                           Res|3ectfiilh/ submitted:
                                                              /
                                                 1/

Dated: March 29. ;2019
                                           Robejt J, Birch, Esquire
                                           Attorney for Plaintiffi, Gary Seitz, Esquire
Case 19-00068-elf                     Doc 3-3
                              Filed 04/18/19 Entered 04/18/19 15:46:24 Desc
                            Exhibit Page 17 of 38
       Case 18-13403-elf Doc 54-1 Filed 03/29/19 Entered 03/29/1
                                Exhib                            11:58:29 Desc
                                                                                           of 1



               COURT OF COMMON PLEAS OF
                                                                         MONTGOMERY COUNTY, PENNSYIVA
                                                                                                     NIA
                                                                        crviL action
                    i'U'



                                              Plaintiff
                                                                                                  No. 200.9-225S9
                    V.




               SONEj RAYMOND CAMIIONF-
                                                    U5 ,iS.5l
                H



                                                            .s

                                                                         fmmm
                                      ■{'
                                               2”“ dsiy of October, 2017,
                                                                        , tipon consideration of PlaintRFs Motion
     C/or nn the Aabitraiion Award, t
                                  , and Defendants’ response thereto, it
                                                                                                  is hereby 0R:D.ESS) and
     degreed               that said iriotioii IS GRANTED.


                                                                                              IE COURT-
                                                                                                    /
                                                                    i                           f' /
                                        sit
                iS9'0n4 lOnaCH? H;2g a:                 u U469:                                / / Ta''
                                  CV<                                                         /
       r<.cp    :36!4I FauSO-OO
                     :Uajk l.RV   acmiCo .PuiUr::
                                                                                                                        r

                                                                                       I
    Copies scut oreJiC/.                :o:
                                  A


   Drrvid C, Oiiorato., ,E
                        .tisqmrc
       *iih J, Cohen, Esquire
   AlcAsmtler G. iuttke, csqun-e
                           f’
   Jackie McAIlistes', C oiirl Adtninistraiion
     /
    1/            ■fP
                   /
   Secretart'




                         THIS DOCUMENT Wl-\
                                                                 J docketed and sent on 1 0/03/2017
                                                                                                                            A?
     Case 19-00068-elf                                        Doc 3-3        Filed 04/18/19 Entered 04/18/19 15:46:24 Desc
                                                                            Exhibit Page 18 of 38
                        Case 18-13403~eff                              Doc 54-3 Filed 03/29/19 Entered 03/29/19 11:58:29 Desc
                                                                                                         11:34:59 Desc Main
      Dee                  iruno tVlarco Carbone
                                                                                   Documerst                      Page 35 of 45
                                                                                                                                        Case Lifriber


             toaiie sebstariceg, wastes, or materiai into the air, band, i-
                                                                         soli, sisrfpcg proundwatsr.                                             other medium, Indudh-ig ststotes O'?'
             regulasions eonfrolting Jhs eteanup o? these sudstaaces. washes, or matmhJ.
             Site means an^’ tocatton. facility,
             to own. opersts,                                                                                                              wil^tharyounowown!. oparafc. or tstilize It or used
                                iitlifse it, including d-isipossi                                                                                  ^
             tfasflfrfops msteriat means anything .so environmantel iasv defines as
                                                                                    a tiazardous waste, hazardous subsfance, toxic siib-stance.
             hazardous matorfai, dotlutarsf, centamlnant, or similar ;®rm.

     Report a!i notices, reisasos, and
                                                       proceedings that you know about, regardless of when they occurred.

     -24,    Has any gowmmenta! tmlt notified you that you may bs Hgfaj,
                                                                                                         os pofensiady jiabla under or in vroiatton of an envirotimeniai law?
             ■ Ho
             □        Yes, Fili in the details.
              Nsmo of $lte
                                                                                                           unit                            EnvirppmuDtuI luw, If yu^.s
              Address mumbcc           SUoft,. Citv, St-jis. mi] 25*’ D<k-s|                                                                                                  Dote of fsotlce
                                                                                       Addf^ess oWfSTtb.                                   know It

    25.      Have you notified any poyf/srumorpiai unil                        ^riy relessa of                    r» mBrorlat?

                      Ho
             P        Veo. Fill in iht; details.
             Homa af sRb
                                                                                       Qfy\mmment5i on.lt                                 Environmental law. dyou
             Addraos rnambt*?, Sb'«$!. Criy. bUrUo sric! ?.?t'                         Address ;Mi                                                                            Dato pi notice
                                                                                                                             it* «ivi     .Kr<-ow it

    2(3.    Hove you deon y parly In anviudlcl
                                                                     or sdmimshaters proceedmg under srsy eovirsjnmentef iavr? inciodf. setfiei
                                                                                                                                               ;r?onts and <H-ci-er.s.
            m     Ho
            □     Ye.s, Fin in the dsiall.s.
             Case litle
                                                                                       Court oi rtgepoy                                     9 of tire
             Caso Nismt>i-r                                                                                                                                                  Sidsus of the
                                                                                    AddrO&S iH-j-.i.bi-,-.. Sf,
                                                                                                                                                                             ■caoc
                                                                                                                   h. CVy.
                                                                                         id 23P C


                      Give Delpsla About Your BvBlnmt or Connections to Any Business

    £7.     %m<Mn 4 years before you filed for benKruptcy, did you pwr, a bushsess or hah'o
                                                                                              any at the- feiiowing connections lo any business-
                O A Boic proprietor or Se-f-smpioyed in e
                                                           trade, profession, or other aotteity. either fuii-rime or part-time
                O A member of a limited ii.»piirtv eompany it.LCl or iimiied ilability partnership {LLPi

                  Oa       partnsr in a partrigrship

                 l3     .An offica,', direotor, or managiito executive o? a corporation

                 O Art owhcr of at least Si of Ills voting or equity si!curjti,es of 3 sorparatiou

            D    No. .None of the abrw® apfhias, Go to Pa                        12,

                Yes. Checi; aii ihat appiy above ana flit in the defatte below for ® icu hucine«&.
            Busiuc’Ss Honyu
                                                                     the oatmo. of the h-ush teos                                         fimpiuysf Ide^^tiEcatron nu.m.bcr
            Abdf^'ES
c           tUyn-bi                     D viOd 2iO CA>C:i !                                                                               Do r;o! include Soci Secuflry sDumb
                                                                               Av?»e ol .S:C-cirxmOtm or bookko-o^pB?                                                                    M.

                                                                                                                                          Dates hoomess existed
            Carbone Realty, Ir^c,
                                                                                       islale                                                           27-12513S1
            128 Barbara Onvo
            .Mornsvble, PA 1906?
                                                                                                                                          Frorn-To      2008   pre^ Til

            Carbone Bros.                                                      ConsCrtieilon
            191)2 S. 21 St Street
            Pniladelphlay PA tS14s                                                                                                        FrorruTo      992 CO 2011




                                                                                  Fiugnci:      v'u^irs ?or l-’uJividusIs Fiing for B; mKruplcy
                                  F;
      Case 19-00068-elf                               Doc 3-3               Filed 04/18/19 Entered 04/18/19 15:46:24                                                           Desc
                                                                           Exhibit Page 19 of 38
                   Case 18-13403-eff Doc 54-3                                           Filed 03/29/19                    Entered 03/29/19 11:58:29                        Desc
                   Case 18-13403-elf Dog 1                                                              5”^£nten                           16;29;19 Desc Main
      Debtor t      SaSvstore Carbone                                                                    F'age 40
                                                                                                                            Uaie pu:


     25. . Have yon netified sny goveremenSaS nnit of any release of basrtlees raalertat?

                 No
          D            flllm the detafls.
           Marne of
                                                                               tSoVemmorital oolt                               Enviy-orimeiUal law, ?f you
           Address             Stro^jt. city. SliJiK xinb Zip Co'.nn           Address i^(-r>b®r, £fy
                                                                                                                                                                      Dste of nodoe
                                                                                                                                know It

     26. ii'ave you been a party In any judtciai or miminmniwe p^xnetlmg unifm any envirenmenf
                                                                                                                                       law? Itsckicls scsitemente and jjrtfers:.


                 yea, FH! m thg oBiails.
           Case Tiske
                                                                              Cs.!it1 or agency                            Nature of the csss
           Case Wiimlief                                                                                                                                                      of Bte
                                                                                                          •:<-t C4V.



                  Glue Dems About Yow Bminem or Conmctiuim to Any Business

     n. Waiiin 4 years before you ffisd lot bankruptcy, did you own a b!isi!se,ss or isave 8r
                                                                                           . any of iiie foliowiny connections (o sny busirias-s?
                  .sole proprie'or or SBif-empIoyed in
                                                        frsde, profession, or oii-ier eclivity, eitiie-r itiH-Hnu? or parMimc

                  * A rnember of a lirnitep liabifiiy cootparty fLLC| or lipiited iiabuify                         noersiitp itLPj
                 t,i A partner in s partnsrsisip

                 O An officer, direoiof. or rngnaging exeeusiva of .3 corporali^

              Oa*1 ovvm-rdf st imsA 5% of She voting or equity securities of a eorporotion
              Ho. Nont- of Ids above                       Go to Part 12.

              Yes. Check a!! Ehsi apply sbove arsd fii! in the astaite below for each b:usin&ss.
          Bmimtis Namif
          Addfcdss
                                                                        t>f.scnbiA the ?>atyro of tiro bm'mfiISO                Bmpioyz-r IdeotlficaboF? 5-5     f
                                                                                                                                Do oof lr;cltJd0 Socim SfrOoiitv numbm: or fOM.
                                                                        fiarris of accoiintsnt or bookkusper
                                                                                                                                Dafoe .buaiiisss exisieti
          Builder Pros Constfuction. LLC.                              building and renovaslor.                                 EiN:      47.12S064S
          568 Old Morris Road                                          Cbnlfsctiiig
          Harleysvilie, PA 1S43i                                                                                                From-To
                                                                                                                                           June 23. 2014 .June. 2017
                                                                       Sisttipa Financial Groffp
                                                                       John Giantpa
                                                                       230S f-l, Sroad St.
                                                                       Ce-lmsf. P,t\ 10915

         Carbone Fteatty                                                Owner-of 1-9 acres o'f ia                              giN:
                                                                       Moiii «e PA
                                                                       in ps'. yerfrs. nstural g   rigifts                     Ft c m-To   on-going o-»vni        ■fp: no longer
                                                                       were purchssad by fracki                                            gas rigifts
                                                                       company; copiracts were
                                                                       terntInaterJ by fracker as no gas
                                                                       ielt.

                                                                       John Giamoa

         Carbons e,rotbers, LLP                                              ‘Stale buiidc-r./irr es'lrnsrit                   EiN:

                                                                                                                               rrcm-To        eraliorjs terminated gogg
        Parkside American GrtSi
                                                                       rdstaurarst eperalion sold te F rod                     FIN:
        Side Dish blartagmenl                                          Davl 2014
        Side Dish Lf ■•o-wnecl the real
                                                                                                                              From-To      ?- 2014
        estele



0‘
                                                          SiaWnn.ofin of f'h-v.mcisl Affaimc fc-,' Sfidivic^i:;
                                                                                                                         fpt B^/>h;vptcy
 Case 19-00068-elf                                     Doc 3-3            Filed 04/18/19 Entered 04/18/19 15:46:24                                                                                 Desc
                                                                         Exhibit Page 20 of 38
                         Case 18-13403-e!f Doc 54-3                                                  ri0
                                                                                                                '9/19              Entered 03/29/19 11:58:29                        Desc
                         Case 17-13331-jkf Doc 1
                                                                                                                                                          13:31:25          Desc Main
   Dsfeor 1               RAVMOSD ! CARBONE                                                                 Page 37 of 4
                                                                                                                                     Csie nisf


             toOc substansss, wastes, or matsrte! into the air, ter.d, soil ssrfa.-s
             regiifations eentroHiog fca eiaanyp of those s«i>Btebc4 T               '«®ter. sroiiiidwatef, ar »S.her mejJsuni,
                                                                                t or materia I.
                                                                                                                                mciudmg statutes                                                  or
             S»e tmm-s any tocrtton. facility., or property as'defmed uotier attv'
                                                                                                           an irorsmentei !avr, whether
             to o»n, operate, or wsiize ii, ioctuding dtepestjl sH*s.                    '                                                              you now own. epsrsse, or ufflize it or used

                              material means anything an enwronmenSa! Saw defines
                                                                                                           OS a fisasrcipsis waste, hazardous substa:
             hazardous matcrfsi. poHuSanf, contaminant, or simiisr terrtt.                                                                           nee, toxic subatSfsoe,

 Report all notices, f®!es,se*, and proceedings U
                                                                          you know ahoul, regardicss
                                                                                                                          wheii msy occurred,
 24,         Has any gevsrnmeriSai unit notified you that you
                                                                                             iiabte or potswtesiy BabSe,                         in vioistlon of
                                                                                                                                                                    an envltonraettSa! Isw?
                     No
            O        Yes,. FsUIn th€ defells,
                         of site
                                                                              G?>V'firf5mor?tal unlf
             Address c/^embstf, .s?k,?*?>5.                                                                                             l^ovirc>nm«ntr3l law. If you
                                                                              Addre'S'S {Hurt-/:                Pity. Sir.H'
                                                                                                                                                                                        Doto of nadee
                                                                              ^tP C«5^j
                                                                                                                                              ^ H

 25,        Ha« you notified any govermoemai urtir of any raleaso of hazardous
                                                                                                             mat.        :l?

                    Ho
            fj      Voo, FifI in the
            Name
                                                                             Goveinufienm!          ordl
                                   :, Sirttl.Cay Slate »i,eZ!!.cwid                                                                          jr.mtrntal iaw, if y,au
                                                                             /^rJdress isiatWivcy. s? rerr, Cw* ante si!c                                                                         fi notice
                                                                             X>? Coii-y-X
                                                                                                                                        know 5|

26,         Have yo<,t freest ,3 pasty in any judicUg
                                                             cr odministrafive procsedii
                                                                                                                         envjfonmatii.3S law? inciude setUsmerrSs and orders
                    No
        O           y«,F ill in iho domd.iv.
            Case Tstle^
                                                                                        Of ogancy
            Case Nmnber                                                                                                                                 ■Of;
                                                                                   ;a                                                                                                  Status oi iho
                                                                            p^ddwss            RR Sr-wi       Ois-y.                                                                   case
                                                                            Sxm ^r:<S Mf- C&Kh
                 j Give Demiis About Your Businsi                o r Comiet:tiDr>e to Any             cimess

27, Within 4             years before you filed for B3rik.rupsey, did y.,
                                                                                 0 own a bcss!ric,5.s or hsve
                                                                                                                             Eoy of the foilc-wing connaciions. to any busisiaEs?
                      A sole pro.prietor or self-employed in a trad
                                                                             e, profession, c?r oth              acti’       iy,   Iher full         le or p,f n   ime
                      A member of
                                           8 Imilteo iiahiiity company <LLC| or limited u
                                                                                                           iiy partnership itl.P)
                      A partner in a pattitersfilp

                 O An officer, diresfor, cr managing exficufivs of a
                                                                                    corpora tion
                 O An owner a' at leas t o
                                                         ;bs votteg or equity sscyrities of a Cl
       O         Ho. Nohu of the above cpplifis, GctopP?riiv.

      s          Ye?.. Check
                                       that sppty above and fili in tltc details bsiow for e,
                                                                                                           ch businsss.
       Bvs'ioase- Nsrm
       Address                                                        OuscrllHv ifm noto           of Use t        ifiess
                                                                                                                                      Employer identification mimtret
       fWyfttVSrfo S!      ■L O    yct’v. rS-nC ^:r!                                                                                  Oo nat Ir.ciodr, Sp,
                                                                                                 2^ or bnokk‘.-        'Of
                                                                                                                                                                    ■I Security nv.mh&r o? ITIH.

       Seif Employed iJrider name                                                                                                     Dares boslriess exrsred
                                                                      CoittrijttSlrtg I Rmnod eimp                                    ciN;


                                                                                                                                                       2014- pre-sent
       Carbone Bros., LLP                                             Contraefirtp
       368 Ola fiforris Rci.                                                                                                          ESN:

      Harlaysviiifj, PA 19438
                                                                                                                                      Frorn-To         2000-2014




       F(
                                                          StrOmmnt Of fin:       !<>’ Ai;           Uidf                 :§ ^c-r Ban:        il.cy
            >'/-0
                                                                                                                                                                                  f.      -Bt-V
                                               Case 19-00068-elf Doc 3-3 Filed 04/18/19 Entered 04/18/19 15:46:24                                                                                                         Desc
                                                                 iP
                                                 Case 18-134i   M     t il    ill Page 21 of 38
                                                                           Exhibit
                                                                            o                Entered 03/29/19 11;58;29                                                                                                    Desc
                                                                    Exhibit Personal Expenses Page 1 of l
                    t.;
                                                                                                                                                                                                                    ilBOKE Bi-   T (BRS
                          V-        c;        S);itiESS                   r^:.
                                                                          per,                     'tv                                                                          KK            >            >, !
                                                                                 .4-        <r[-         e              ’-O;       (;    ►;•         j

        >p.
        f
                    y‘-
                                                                                                                                                                                     r' :r HNDiKjO
                                                                                                                                                                                      ■. ->                 12/3 UOi
                                                                           PBge 1 of 22



                                                                           ‘m.
                                                                                                                                                                                                                  ■<^<.



                                                      ,'f-"   •*x
                                                                ?;                                                                                          \      '■h                ft’11
                                                                                                                                                             ji;
   ,rnri)3R»;! Na.'ns are Acccunt                                                               “SntS 4 ;                      Busincfss ;               Suppiisc R •                         { Coer<rr?33Rk:ations I                                Tots2[
^uir>f>er                                   ! .Air ft Lixlniisq i      e®i«feo         ! EnlsftS'Uvranl ^                      Si-tvk:^fir <                                     Mail Otxte’f i         & Uf jlitles :             Olher
SClvlf                                                                                                                             *252,28                  $1,3«2.n               $1,<HS..18             R?S1,6B                  ?f loTSr
                                     rro                      SQ.OCi                                                                            "2          S6,^:^5..:v            13.186,66              5-5,650 TJ             $! ,i»4,2B     123,7?
                                    am                        -S^a76                                              t>P                          ■17          «’<t                      S'prrt&i                      $<7,Cr0          Ulih>
                                    ytd                       60.00       $4,000.60                               -o.                                                                       ,46                   J1SS IS          S2i4         SSS.gS-l.oO
     lum61emsom                     QTk                                                                                              $ti.CW                   $i}SS3i
                                                                                                                                                            $3,712.85                     sao/'.ss
                                                                                                                                                                                                                   SS5.6S
                                                                                                                                                                                                                  $206.80
                                                                                                                                                                                                                                                  ftJS0.>54
                                                                                                                                                                                                                                                 «,413,.4?
                                    YfO                                                                        SQ.OO               $163,00                                                                                         $148,07
                                    QtTI                      $0.03                                       "izfifii               $3,672,13                  |.1,*20,T3                $4,.@62,Si                     SO.OO           5i.'i$
              3-‘                   YITJ                      lO.CJO       1,862.3-1                         $530,63             $3,771,02                  $5,716.29                $13,585.31                      $5,00         $? 10,01     $26,325,70
X;
     fSYUAL'/ CAJ&a-iS              OTR                                                                      ""$7iTi?                                       61..23.4.53               f1,S1D,W                     $71.70         ' $», w"
      »b  vXiC»                     YTD                                   $1,625,85                                                     SO.O-O              $4.S6T S7                 ss.ogs.-Ri                  S2S6,&3         S433.22      $I2,6-/S,4?
                                                                          i4,n?o,7i;                                                                                                  $S,527.1«            $2,*sa,8®                            $33,!r7S.s'5,2
                                    “•/TD                     $0,00      0:0,430                         $B,S3SP1                                                        74^5        $26,020,91            S?,4(Y5,52            $3,381 1?    |l07,Xf’3 ?1
Case 19-00068-elf         Doc 3-3            Filed 04/18/19 Entered 04/18/19 15:46:24                       Desc
                                            Exhibit Page 22 of 38
           Case 18-13403-eff
                                                  Exhibit
                                                                                 ntered 03/29/19 11:58:29   Desc
                                                                                  of 2



                                                                   it




                                                                                   era u.l f
                                                          rv-\    lA-ri'

                                                                 Stf’


                                r -f
                      1         >    V. f? rc-.


                           ss: / o i/ -f              L




                               A




                    O -miMmi [j
                       D



                                       4;
                                                                                                   'tt
                                   K             k/
     sC




                     Sag: tR-3}
                                                                   pr
                                                      Ms:
                                                                 m
                                                                  tiL



                               5i&;         U'

                           m
          t&e: M




                                                                           \ c
                                                                            e;
Case 19-00068-elf                    Doc 3-3          Filed 04/18/19 Entered 04/18/19 15:46:24                                              Desc
               Case 18-13403h                        Exhibit Page 23 of 38
                                                                  Heel 03/29/19 Entered 03/29/19
                                                                  m Fermrt Page 2 of 2           11:58:29                                       Desc


           I>oes or will your bmfdi.
                         Firep{ace{s)r Mumber                                     'ilOWiBg: \
                                                                                  «l V-jCi.oC • •
                                                                                                       Type                       gj i

                         Pressare Vessels*
                                                                                  ^                    Ns        o
                                                                                                                                            S Gc..u.re. \
                                                                                                                                                            f
                                                        ^es O
                         Refrigerailon System;
                                                              a               No g
           «f>
                                                                          s\ls
                    Proposed BalWfag Ar«7                                                    lories;
                                                    sq. ft                Height of Staictwre Above
                    lotef BniHing Area; gj O I I
                                                 ~„sq- ft.
                                                                                                                                  sq. fi

                                                                                      t»a:(of,ec&:one) Dyi^



                                   an (AN                  speciSfJy sS ST“                                                  PloM P|«i„

                                                                                           bowes Floor Level:

                   f                              aHfetoric District?
                                                                                 DYes                        ?
                                                                                                            10
                                                                                 a ^'risBmteofappmprmtasess tm

         appllcgnt certifies fbal all mfoj-Biaisai AO fhA.,r o            >
   accardsaice wifli the                                 on fins ap|-jU0gp,
                                                                                    f                   «'B Be mmp!                 in
                                                                                  4=.^agJilIj||jfena„6BstrBetinn Ctod
  apiieaat sssames fiie s^spsnf
  floM.areis, rtc. fcsaaneeofa                                                         s^bat*,_|ioK, easemrats, rieht-0p»
                                  p^mliaiid ^ppwi^j
           lo vjofafe^ caiituf or                                           ®! dmmmmis simll not fe cossiraed.MS
                                                                               or orfirrsBces offte Mwicipslify or any
                                                                   ooclers W
                                                                            - aft fte applicable codes, ordiBao^s and

                  ^or.
         ;«■




                !iy to      let-   sss coreroti by saei
                                                                                                                                    AfiJi'Al:
                                           peririlt
     3

                         Of AaSiorited /leent
                                                                                                        I
                                        1I e
               t r~VA
                                                        li    c
                                                                  V-l            C?
                                                                                             a /'      /•
                                                                                                                        Agent
                                                                                                                        g?               2A3/
                                          I                                                                      Date
                                              \       ,i-./
                                                      AA-H              "Va'c
                                                                                         c
                                                                                          H ? ICg
    1% ht-                 , dn                        rr\ r\6t
Case 19-00068-elf             Doc 3-3         Filed 04/18/19 Entered 04/18/19 15:46:24                                                  Desc
                                             Exhibit Page 24 of 38
      Case 18-13403-elf               Doc b4-5 Filed 03/29/19
                                                          .      Entered 03/29/19 11:58:29                                              Desc
                                       c:
                                          xhibn Deed Descripiton Page 1 of 1


                                               DEED DESCRIPTfOH TO
                                                                 |"S
                                                - riL                                                                    I
                              SITOA'Ee AT2.7E&27     t                                  4l.lf I D C‘"l

                                            ..ot'COn;                                                i 'h.   ■



                                             SHIJXRSVlLLEji OUCil'
                                               BUCKS COUNTY, PA

       Afl shit certain ii■as A?'r pa It; I,   T; situaic In Tier Bnrousiits-''* ■i T2L.J                                    4
       Cmmty of Bucks, S              U'i
                                                                                     taceonai                                    ■ ■o
       1:0 a lian t Ui LlTdUI tjradiiig F            , Sheet-! pri, IT
                                                     ■v                                                          iis-;


                     >pcriv, PII  pared by BoruTcndcc Surveyors & Site
            T-April-15, 2014.          Kl
                                             BA2249, and as ftiJIows tci wit:

       BEGiNNlNG ai                       ipcrly corner ai. 0au              f
       Elmhurst Avenu                at     Wt              Iv side
                                                          a r1               O tnv. ,
                                                                               D

       WKI    I-1   mo        said oegiiiriiiig
                  i
                                J,
                                                     nt. ccmtiuiiing
       r      iO.
                         2    aihtirsL Avenue,              ; cA ;jees.20-
                                                                        ■>




                                                                                 s TO. seconds
           of.80.0-      i properi}' con-ier m iine of! .anefs iipw or fbnneriy of Auefrev
       Norris: Ihonce, CfJ V           jiil side ....
                                                  of Coirsoo Sireel apd along sgid Lands,
       Sitjrth                                 cuiids West 150.00* .to .a pfoperty .comer
      Oft the /         r Side                        0 tneiice. a 1ft .Alld Aiicyr North '45
      deg,        20 1   i.VA
                                             SSI          to aproc
      ■aforeiTieniionccl W                       rhf                               f'D
                                                                            U the said side
      of .lieroert Streep .SotcL
      the first me toned point and               V

                                                                4



      CXJNi          ACT             1 Zp/OU                  AD'
                                                          fi'cA f -Aw
              Case 19-00068-elf                   Doc 3-3             Filed 04/18/19 Entered 04/18/19 15:46:24               Desc
              AfiD FI-RMANlzm SI AiMU^A nvm: Exhibit                          Page 25 of 38
                                                                                                                         3   Desc
           imim cammi. fim'ms or erosicr control bianksts must be imiALLEo OK AU SLOPES ?;?■ OR

     pJLc-H $mu BSAppimo m LORO STHANDS, NOT &iOPP,'ES
                                                                       OR fmBLY BROKEN.




 EC WiLi sf; nmumm.

                                                                                   omme OF STBEP SLOPES,
                                                                             IZBV, 01? PLACES Ei STOCKPILES.

 |SSSSSSJSft,SJ25«^                                                              m                  sm.i
                                                                                                               OR

            BE SUS.MirreD to we BEPARTiimiT OR AimmRr/.ES CONSECmTION DISTRICT Am
:HTBD POP. ALL SPOIL AfiO BORPCtWARBS, RESAmiESS OF TT-IEIM LOCATlOtV.

JBC7 msBimm wArmsoomiBis the -«■CHNYLKllL RIVBRANO THE CmPTBR m CLASSIROATIONIS IWTP
TA.7BR FISHERY}.
mPLETmiO.R rSMPpBjWf CSSSATION OF mSEAir
                                                                SB ACTiVITt THE PROJECT SITE SHALL 8B
J^^~^fJcmuz£DmAcmRBANa£ mm wepmioi
           CONTROL FmCBAM                     ............... •^CONrAlNB'DmTmEPOSSOMAm
                                  {li&S MANUAL}, CaMmONWEALTM OF PENNSYLimpm
                              '■'       S4-0a§, APRIL 20-Xi, AS AMENDED AND OPSATok ERQ>NQN
   mr coNmoL sums shall be mpLsm
TEOANDPCSM fi nan are OPEi lomi.        (^nd MAmrAiNSB mrnt PEHMAmPT sTAssgmTioM m
7JSG7 YUIL 'iN&ftJH:          S; ^    i B.m pA




0 PER BORO tNGiNEER REV EW
                          !ss»^
         PIp... :PARED FOR;
     I
     I
  I
     i
                                                                      4' f                      m
 I                                                                                                              i
                       SELLE                      R'
                                              5..„a        onoAii i
                                                                                U iw- f    Ay;0UN1Y, PA
                              —i 'T't & 1f\                                   rm
 I
  I                       oriRj,        IJJP<
 I




                                                                                   TTA
                                                       r                                                        JA
                                                                   323 C   )
                                                                  BRIDGEPORT, PA 19405
                                                            eio.94i-~7ta       EMAiL TB0RUS!EWiCZ©A0LC0M

                                                           1 INCH      J 10 FEET          SHEEl” NO.:
                                                                                                                1 OF 2
         Case 19-00068-elf Doc 3-3 Filed 04/18/19 Entered 04/18/19 15:46:24 Desc
                                       Exhibit Page
            Case 18C.3403~elfr- . Doco54~7           26 of 38
                                                03/29/19   Entered 03/29/19 11-58-29
                           izxnioit Bucks Board of Assessment Page 1 of l            Desc
                             70                                     IS s
                                                                             SELLE               B   to
                                                                              2^   ,        .a




 Included Parcel                          No
 Included Parcel Parerit
 Has Included Parcel

 Property Address
                                         260 ELMHURST AVE
 Unit Desc
 Unit #
 City
 State
 Zip

File Code
                                         1 - Taxable
Class
                                         R - Residential
LUC
                                         1001 -• Conventional
Additional LUC
School District
                                         Sll - PENNRIDGE SD
Speciai Sch Dist

Topo
                                         1 Level
Utilities
                                         1 - Ali Public
                                         2 - Semi-lrnproved
Total Cards
Living Units
                                        1
CAMA Acres
                                        .2755
  r.'A
            1   I ir   ft'
                       r;


In Care Of
Mailing Address
                                        45 VV MOUNT KIRK AVE

                                        EAcLEViLLE PA 19403
Case 19-00068-elf   Doc 3-3    Filed 04/18/19 Entered 04/18/19 15:46:24   Desc
                              Exhibit Page 27 of 38




                                                        If
                              EXHIBIT "2
   Case 19-00068-elf     Doc 3-3Inst.Filed  04/18/19 Entered 04/18/19 15:46:24
                                       # 2014012288 - Page 1 of 5
                                                                                                        Desc
                                  Exhibit Page 28 of 38


                         BUCKS COUNTY RECORDER OF DEEDS
                                     55 East Court Street
                               Doylestown, Pennsylvania 18901
                                       (215) 348-6209

  Instrument Number - 2014012288
  Recorded On 3/14/2014 At 3:01:15 PM                    * Total Pages - 5
* Instrument Type - DEED
  Invoice Number - 646443          User- SMC
* Grantor - NILES, SPENCER G
* Grantee - BIRD, CATHY
* Customer - SIMPLIFILE LC E-RECORDING
* FEES
  STATE TRANSFER TAX             $455.00
  RECORDING FEES                  $75.00
  PENNRIDGE SCHOOL               $227.50
  DISTRICT REALTY TAX                                          Bucks County UPI Certification
  SELLERSVILLE BOROUGH           $227.50                        On March 14, 2014 By MDM
  TOTAL PAID                     $985.00



                                                              This is a certification page

                                                                 io NOipETACH
                                                                 This page is now part
                                                                 of this legal document.


                                                 RETURN DOCUMENT TO:
                                                 ATTORNEY'S ABSTR4CT
                                                 116 EKING STREET
                                                 MALVERN, PA 19355



                                               I hereby CERTIFY that this document is
                                               recorded in the Recorder of Deeds Office
                                               of Buck           Pennsylvania.




                                                                                           /
                                                                          t




                                                                                  Joseph J. Szafran, Jr.
                                                                                   Recorder of Deeds



                                         * - Information denoted by an asterisk may change during
                                             tile verification process and may not be reflected on this page.

                                                                                               0EF588
Case 19-00068-elf           Doc 3-3    Filed 04/18/19 Entered 04/18/19 15:46:24
                                  Inst. # 2014012288 - Page 2 of 5
                                                                                                                Desc
                                    Exhibit Page 29 of 38

                                                             CERTIFIED PROPERTY IDENTIFICATION NUMBERS
                                                             39-008-279-                 SELLERSVILLE BO
                                                             39-008-278-                 SELLERSVILLE BO
  Prepared by and Return to:                                       CERTIFIED 03/14/2014 BY MDM
  Attorneys Abstract, LLC
  43 Leopard Rd, Ste 103
  Paoli, PA 19301
  610-296-3701
  File No. 1335
  UPI # 39-008-279 and 39-008-278




  tKJjig 31nbentur^, made the                   iO     day of                              ■ ^iS.


  pettoccn
          SPENCER G. NILES

                                                            (hereinafter called the Grantor), of the one part, and

          CATHY BIRD

                                                                (hereinafter called the Grantee), of the other part,

                  that the said Grantor for and in consideration of the sum of Forty Five Thousand Five
  Hundred Dollars 00/100 ($45,500.00) lawful money of the United States of America, unto him well and
  truly paid by the said Grantee, at or before the sealing and delivery hereof, the receipt whereof is hereby
  acknowledged, has granted, bargained and sold, released and confirmed, and by these presents does grant,
  bargain and sell, release and confirm unto the said Grantee, as sole owner



          ALL THAT CERTAIN tract of land, situate in Sellersville Borough, Bucks County,
          Pennsylvania, designated as Lot No. 25, Section 7, as shown and laid out on a certain plan of
          Sellersville Heights, which is recorded in Plan Book 1 page 104, bounded and described as
          follows, to wit:

          BEGINNING at a point for a corner in the Northwesterly side of Clinton Avenue, 40 feet wide,
          said point of being South 45 degrees 20 minutes West, along said Northwesterly side of said
          Clinton Avenue, 40 feet from a point at its intersection with the Southwesterly side of Herbert
          Street, 40 feet wide); thence from said point of beginning, along said Northwesterly side of
          Clinton Avenue, South 45 degrees 20 minutes West, 40 feet to a point for a corner; thence along
          Lot No. 24, North 44 degrees 40 minutes West, 150 feet to a point for a corner in the
          Southeasterly side of a 16 feet wide alley; thence along said Southeasterly side thereof, North 45
          degrees 20 minutes East, 40 feet to a point for a comer; thence along Lot No. 26, South 44 degrees
          40 minutes East, 150 feet to the place of beginning.

          BEING known as Parcel No. 39-8-279
Case 19-00068-elf            Doc 3-3    Filed 04/18/19 Entered 04/18/19 15:46:24
                                   Inst. # 2014012288 - Page 3 of 5
                                                                                                                Desc
                                     Exhibit Page 30 of 38




          ALL THAT CERTAIN lot or parcel of land, situate in the Borough of Sellersville, Bucks
          County, State of Pennsylvania, being bounded and described according to a recent survey thereof,
          made by Metz and Weir, Civil Engineers, as follows, to wit:

          BEING Lot No. 26 of Section 7, as shown and laid out on a certain plan of "Sellersville Estates",
          being 40 feet front by 150 feet in depth, as per plan, which plan is recorded in the Office for the
          Recording of Deeds in and for the County of Bucks, in Plan Book No. 1 page 104.

          BEING known as Parcel No. 39-8-278

          Being the same premises which Hugh S. Niles by Deed dated 8/3/2004 and recorded
          10/27/2004 in Bucks County in Land Record Book 4167 Page 2097 conveyed unto
          Spencer G. Niles, in fee.


              toit!) all and singular the buildings and improvements, ways, streets, alleys, driveways,
  passages, waters, water-courses, rights, liberties, privileges, hereditaments and appurtenances, whatsoever
  unto the hereby granted premises belonging, or in anywise appertaining, and the reversions and
  remainders, rents, issues, and profits thereof; and all the estate, right, title, interest, property, claim and
  demand whatsoever of him, the said grantor, as well at law as in equity, of, in and to the same.

  tKo IjabE ailb to tjoltl the said lot or piece of ground described above, with the buildings and
  improvements thereon erected, hereditaments and premises hereby granted, or mentioned and intended so
  to be, with the appurtenances, unto, the said Grantee, its successors and assigns, to and for the only proper
  use and behoof of the said Grantee, its successors and assigns, forever.

         the said Grantor, for herself and her heirs, executors and administrators, does, by these presents,
  covenant, grant and agree, to and with the said Grantee, its successors and assigns, that he, the said
  Grantor, and her heirs, all and singular the hereditaments and premises herein described and granted, or
  mentioned and intended so to be, with the appurtenances, unto the said Grantee, its successors and
  assigns, against him, the said Grantor, and her heirs, will warrant and defend against the lawful claims of
  all persons claiming by, through or under the said Grantor but not otherwise.




                                                           2
Case 19-00068-elf            Doc 3-3
                                   Inst. Filed 04/18/19
                                          # 2014012288      Entered
                                                       - Page 4 of 5 04/18/19 15:46:24                   Desc
                                     Exhibit Page 31 of 38




   3ftl Witness ^\)tvt0l, the party of the first part has hereunto set her hand and seal. Dated the day
   and year first above written.


           ^ealcb aitb ©eltbereb
           IN THE PRESENCE OF US:


                                                                                                      {SEAL)
                                                            Sndncer h. Niles

   State of 'sjlf ||.-f|f-              ss
   County of

           On this, the jiy        day of__                  ______ , |^y2^/^^efore me, the undersigned
   Notary Public, personally appeared Spencer G. Niles, known to me (or satisfactorily proven) to be the
   person whose name is subscribed to the within instrument, and acknowledged that she executed the same for
   the purposes therein contained.

           IN WITNESS WHEREOF, I hereunto set my hand ai           ifficial seal.


                                                            NdTafy Public
                                                            My commission expires

   The precise residence and the complete post office
   address of the above-named Grantee is:
                                                                                RENEA MARSA EUBANKS             >
                /'^Corn                                                              Notary Public
                                                                                Commonwealth of Virginia
                                                                                       7525565
                       V                                                   My Commission Expires Feb 29, 2016

           On behalf of the Grantee




                                                        3
Case 19-00068-elf   Doc 3-3    Filed 04/18/19 Entered 04/18/19 15:46:24   Desc
                              Exhibit Page 32 of 38




                              UPI # 39-008-279 and 39-008-278


                                       Spencer G. Niles

                                            . TO
                                                                                 3
                                                                                 ft

                                          Cathy Bird
                                                                                 to
                                                                                 O


                                                                                 o
                                                                                 N5
                                                                                 N)
                                                                                 CD
                                                                                 CD
                                                                                  I



                                                                                 U2
                                                                                 fO
                                                                                 Ol

                                                                                 0
                                                                                 Ml

                                                                                 Ol




                                     Attorneys Abstract, LLC
                                     43 Leopard Rd, Ste 103
                                         Paoli, PA 19301
                              Phone 610-296-3701 Fax 610-296-3702
Case 19-00068-elf   Doc 3-3    Filed 04/18/19 Entered 04/18/19 15:46:24   Desc
                              Exhibit Page 33 of 38




                              EXHIBIT "3 II
     Case 19-00068-elf        Doc 3-3          Filed 04/18/19 Entered 04/18/19 15:46:24           Desc
                                              Exhibit Page 34 of 38

                                                              DEED BK 5918 PG 00206 to 00210
                                                             INSTRUMENT # : 2014040334
                                                             RECORDED DATE; 06/26/2014 01:44:56 PM




                               /rghVTGOMgRV




 RECORDER OF DEEDS                                                      3090925-001OM
MONTGOMERY COUNTY
9^ancy J. (Bec^r
One Montgomery Plaza
Swede and Airy Streets Suite 303
P.O. Box 311 Norristown, PA 19404
Office; (610) 278-3289 Fax: (610) 278-3869
                                                           MONTGOMERY COUNTY ROD
                                      OFFICIAL RECORDING COVER PAGE                  Page 1 of 5

Document Type:      Deed                           Transaction #:       3072379 - 1 Doc(s)
Document Date:      06/26/2014                     Document Page Count: 4
Reference Info:                                    Operator Id:         sford
RETURN TO: (Simplifile)                            PAID BY:
Attorney's Abstract                                ATTORNEYS ABSTRACT
43 Leopard Rd., Ste 103
Paoli, PA 19301_________
* PROPERTY DATA:
Parcel ID #:        43-00-08981-00-3
Address:            45 W MT KIRK AVE

                   PA
Municipality:    Lower Providence Township
                 (100%)
School District: Methacton_______________
* ASSOCIATED DOCUMENT(S):

CONSIDERATION/SECURED AMT:                $120,000.00     DEED BK 5918 PG 00206 to 00210
TAXABLE AMOUNT:                           $120,000.00     Recorded Date: 06/26/2014 01:44:56 PM
FEES / TAXES:
Recording Fee:Deed                            $83,00
State RTT                                     $1,200.00       I hereby CERTIFY that
Lower Providence Township RTT                 $600.00         this document is
Methacton School District RTT                 $600.00         recorded in the                            §
                                                              Recorder of Deeds
Total:                                        $2,483.00
                                                              Office in Montgomery
                                                              County, Pennsylvania.




                                                                                          Nancy J. Becker
                                                                                        Recorder of Deeds

                 PLEASE DO NOT DETACH
          THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT
               NOTE; If document data differs from cover sheet, document data always supersedes.
   'COVER PAGE DOES NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT FOR ANY ADDITIONAL INFORMATION.
            Case 19-00068-elf          Doc 3-3     Filed 04/18/19 Entered 04/18/19 15:46:24                         Desc
06/26/2014 01:44:56 PM                            Exhibit   PagePG
                                                   DEED BK 5918  3500207
                                                                    of 38                                                      MONTCO




          Prepared by and Return to:
          :Attorneys: Abstract, PLC
          43 Leopard Rdi Ste; 103
          Padll, PA ;l:93:fi].,
          dl 0400.3 701:
                                                                      MONTGOMERY COUNTY COMMISSIONERS REGISTRY
          Pliel^d. 1388                                               43-00-08981-00-3 LOWER PROVIDENCE TOWNSHIP
                                                                      45WMT KIRKAVE
          UPI:# XX-XXXXXXX-003                                        WALTERS RICHARD P JOAN D                   $15.00
                                                                      B024 L U 073 2104 06/26/2014                  LG




                                         ipade Ore: 26di day ofdime, 2014,



                  RIGHARI) P.. WALTERS AND: J0AK:I), WALTERS:

                                                                 (hereinafter^ caUed the Grantols), o:f the one parh and

                  GATHY SUED SIKORA

                                                                     (hereihaftef eall ed tlte Grantee), of the otlter part,

           ® tltMSetl), that the said Grantors for and in eonSideration of the sunt of One Hundred TVvenW
           Tlionsand Doltajis OO/1OO:($12O,OQO.0O) iawfril money of the United States of America, unto Ihem wed
          :and truly paid^ hy tlte said Grantee, at or before the sdaliiig and: deiiyery hei-eoL the .receipt whereof is
          Jtetpby acknowledged, have granted, bai^aiiied and:sold,released £in.d confirmed, and by Piese presents do
           grant; bargain and;sel 1, release and :CGrifirtn: iinto the :said: G;i:antee, as: sole owner
                  ALL THAT CERTAIN lot or parcel of land, SITUATE tp Lower Providence
                  Township, Montgomery County, Pennsylvania, described: according to a Subdivisipn
                  prepared for R, Gurness Walters and: Richard Walters by Meixtier, Civil: Engineers and
                  Surveyors on. .September 28, 1978, last revised January30, :i 9:79, as follows:

                   BEGINNING at a point, on the. Northwesterly ultimate right of \vay line of West Mt.
                   Kirk Avenue (40.Q0 feet wide), a corner of^ this and the land now or :iate: of John
                   Salamone; thence along the lands of John Salamone North 42 degrees, 20 minutes, West
                   242.72 feet to a pGi.nt; thence .along Lot No, 2A North 47 degrees, 40 minutes, .East
                   103.00 feet to a point: thence continuing along.LotNo, 2A and along Lot No, 3A South
                   42 degree,s, 20 minutes, East 242,72 feel to a point; thence along the Noithwesterly ■
                   ultimate right of way line of Wfest Mt; Kirk Avenue South 47 degrees, 40 minutes, West
                   ] 0,3,00 feet to the point and place of beginning.

                   CONTAINING 25,000 square feet.

                   BEING Parcel No.: 43-00-08981-00-3.
            Case 19-00068-elf           Doc 3-3      Filed 04/18/19 Entered 04/18/19 15:46:24                       Desc
06/26/2014 01:44:56 PM                              Exhibit   Page 36PG
                                                     DEED BK 5918     of00208
                                                                         38                                                    MONTCO




                   BEING as to part tjie same premises; \yhich CJara;; Y: Biddle,, Widow and; :Daniel E,
                   Biddle; and Helen: E. Biddle, his wile, by Deed dated 11/29/1935 and recorded at
                   Kdrristdwn imthe Gffiee: for the foeeorder oE Deeds ip;; ahd,fof:foe:;Gdiiiiiy of M
                   in Deed: Book 1205 page 86: granted and eonveyed.u.ntQ R..Oumes& Waiters:;aBd :FlGrenee:
                   P. Walters, his wlfo,. their hei:rs 8.rtd:assips, in.|ee.;

                   BEING as to; part the; same premises vyhieh Riehard P, Waiters and Joan: D, Walters, his
                   wifo, by .Deed dated 12/08/1966 and reeorded at: :lfomstdwn in the ;D|S.ee for the
                   Recorder of Deeds in and for the County of: M.ontgomery : on :1.2/G;9/1,966' in .Deed B,Gok
                   3453 page lip? granted and Gonveyed :unto Richard;Walters: and foan D, Walters, his
                   wtfoptheir heirs arid assigils, as tenants:Ry the entireties, imfoe,

                  ..AND BEING the name: premises: Wh;iGh: R,,Gtirn,esS-: Walters: and: :Fforehee: P. Waiters,
                   husband: and; wife and; Richard P, Walters and Joan D: Walters, husbaifo and wife, by
                   Deed dated p3/26/t9?9 and recorded: at Ndrrisfown: m. the piflife ;for the ::RecQrder of
                   Deeds.:in;,and for the County of Montgomeiy on 03/28/1979. in Deed Book 4;397 :page;;202
                   granted and, eonyeyed; unto Richard P, Walters and Joan D, Walters, their heirs and
                   assigns, as tenants by the entireties, in;fee.




          tE/opthei; Wit!), all and;; singular the: buildings ;and: iniproyemenfs, vyays, streets, ::alleys, driveways,
          passages, waters, water-eoursesprightst liberties,prvilegest hereditaments and appurtenances, whatsoever
          ;unto the hereby granted premises ;befenging, or in anywise; appertainipgi, and :tlie reyersiGns and
          rem.amders,. rents, issues, and profits thereof;: and:;an:the.;estafeynght,: title, interest, ^property, claim and
          deniand whatsoeyer Of them,,the said grantom, aawell atdaw as in etiuity,of,:m: and;t0the. same,

           tKo |)dbP ailfe to polP tire said; lot; or piece: of groimd described: above, with the: binldings; and
           :improyements thereon ereeted, herediDmeflts and:: premises hereby granted, or mentioned and intended so
           to be, with the appuFtenanees,,unto the said Grantee, her heirs:;and assigns, to and Imr the only; proper use
           and behoof of the said Grantee, her heirs and assigns, forever,

                 the. said Grantors, for themselveS: and their heirs, executors and :admi,n:istrators, do, by these
           presents, covenant, grant and agree, to and with tile said Grantee, her heits a:nd .ass;igns, that they, the said
           Grantors, and their heirs, all and singular thediereditaraents and:i)remises herein described and granted, oi-
           mentioned and intended so to be, with the appurtenances, unto the said: Grantee, her heirs and assigns,
           against them, the said Grantors, and their heirs, willwarrant and defend against the lawful, claims of all
           persons claiming: by, through or under the said G.,rantOi-s but not otherwise,

                                       the parties of tlie. first part have hereunto, set tiieir liands and seals. Dated the
           day and year first above WTitten.




                                                                   2
              Case 19-00068-elf                           Doc 3-3             Filed 04/18/19 Entered 04/18/19 15:46:24                                        Desc
06/26/2014 01:44:56 PM                                                       Exhibit   Page 37PG
                                                                              DEED BK 5918     of00209
                                                                                                  38                                                                  MONTCO




                             IN THEfRESEMGB OF US;
                                                                       ■




              nV*'
                                                                                                                           •s'':
                                                                                                          s .,ss'         J

                                                          ■vso' ':
                                                                                                                                          Mil,
                                  X'                                                                 Sichiird R, Waltcts
                                                                                                                                     ;
                                                                           •s^'*
                                                                                                            i         V.. m i        .v                     .{SEAU)
                                                                                                     Joa'i; 1); Valters'

          Conimonweaith^ofPeiitrsjdvania
          County; of Montgomery                                      } ss
                   ;On:this^. the: 2tStb day of iune, WM, befbrU tney tile utide):signed: Notary ;P:tfbhe, perSQnahy
          appeared. Kicliiw-d ¥, Walters ; and; .Mail :!)•              :l<nown; to me {or ?®^'sfaetorily proveii) to be tte:
          .persons whose na.mes are    siihSctihed to the within ulstrumeuti and ;ac3<.nsMedgecl ;tliat they executed: tire same;
          Mr: the purposes therein eontalnecl;

                             IN WITNESS WHERE0F,.Hereunto: set my hand ap
                                                                                                      /
                                                                                                     /
                                                                                                     'totaW: PubltcT'"'"""'
                                                                                                          :G0rotuiss:!Ph expires j

                                                                                                                                                     •it-
                                                                                                                                                     it
           address of the abose-iiamed Grantee is-r 'MM^                                     “iss;                 SWIb:PhSsMiHgNPuR!e
                      *                                                                                                    BQK)>.Tiiesisr fisunw
                                                                                        AM                      My Gottirnhssea Expires May t, SOU
                     c.''N             ct
                             V
                     C.Ol«U                                                                     M:
                                            pxvv>XV<.^,

                                                                                   ■V

                             Qn behalfof the Gran te:e
          V




                                                                                                3
Case 19-00068-elf   Doc 3-3    Filed 04/18/19 Entered 04/18/19 15:46:24   Desc
                              Exhibit Page 38 of 38                              o
                                                                                 a>
                                                                                 ro
                                                                                 o>
                                                                                 ro
                                                                                 o

                                                                                 o


                                                                                 tn
                                                                                 o>
                                                                                 TJ




                               UPl#43-()0»81.O()3^


                      Richapd-P, Walters apd^Ioan D. Waiters

                                          to:

                                 : Oatliy :B:ird. Sikora
                                                                                 D

                                                                                 D
                                                                                 in

                                                                                 <o
                                                                                 CO




                                                                                 T3
                                                                                 Q
                                                                                 o
                                                                                 o
                                                                                 ro
                                                                                 o




                               Atoirieys Abstract,
                               43 Leopard B4.Ste :t03:
                                , PaoTvPA i?3Gl
                        Phone 6iO-296-3701: Fkx 6im%-'3im.
                                                                                 o
                                                                                 o
                                                                                 o
